Citation Nr: 1300489	
Decision Date: 01/07/13    Archive Date: 01/11/13

DOCKET NO.  07-39 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1945 to August 1946 and from November 1950 to November 1952.  He died in September 1985.  The appellant is the Veteran's surviving spouse. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by a special processing unit (the "Tiger Team") of the RO in Cleveland, Ohio.  Ultimately, the RO in Atlanta, Georgia, has jurisdiction of the case.

The Board remanded the case to the RO for additional development of the record in December 2010.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on her part.


REMAND

The Board is bound to ensure compliance with remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  A review of the record shows that not all of the prior directives from the December 2010 remand were completed.

The Veteran died in September 1985.  The immediate causes of death listed on the death certificate were bilateral pulmonary edema and congestion due to cardiac insufficiency due to severe myocardial infarction.  A contributory cause of death was listed as left upper lobe adenocarcinoma and chemotherapy.  A September 1985 autopsy report documented findings consistent with the causes of death listed on the death certificate.  At the time of his death, the Veteran was service connected for a left eye disability, rated at a noncompensable level.  See August 1946 rating decision.

The appellant's sole assertion is that the contributory cause of death listed on the death certificate-lung cancer-is related to alleged asbestos exposure, radiation exposure, or herbicide exposure during the Veteran's two periods of military service.  See December 2005 dependency and indemnity compensation (DIC) claim; December 2007 VA Form 9, Appeal to the Board.

Regarding the Veterans Claims Assistance Act of 2000 (VCAA), the Board directed the RO to notify the Veteran of the "unique evidentiary requirements for asbestos, herbicide, or radiation claims" and provide the appellant a copy of asbestos and radiation questionnaires to support her claim.  See December 2010 remand, p. 10.  

The Appeals Management Center (AMC) provided the appellant with a corrective VCAA letter in February 2011.  The letter discussed the evidentiary requirements for asbestos and herbicide claims; however, it failed to include the requirements or any information pertaining to radiation claims.  A remand is necessary to correct this deficiency.

Additionally, in the December 2010 remand, the Board directed the RO to undertake further development for the cause of death claim referable to ionizing radiation as outlined in 38 C.F.R. § 3.311.  Specifically, the Board noted that pursuant to 38 C.F.R. § 3.311(a)(2)(iii),"an assessment must be made as to whether the Veteran was exposed to any ionizing radiation and to the size and nature of any radiation dose requested from the Under Secretary for Health, as opposed to the Department of Defense."  See December 2010 remand, p. 12.  

The Board also noted that, pursuant to 38 C.F.R. § 3.311(b)(1)(iii), and "depending on the result of the dose assessment, the [RO] should refer the claim to the Under Secretary for Benefits for further consideration, including an opinion, if appropriate."  See December 2010 remand, p. 12.  

A review of the claims file shows that no evidentiary development was conducted pertaining to the appellant's radiation claim.  Therefore, a remand is necessary to address this theory of entitlement.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the appellant a new VCAA notice letter which addresses the unique evidentiary requirements for an ionizing radiation claim.  Additionally, the appellant should be provided the appropriate questionnaire for radiation claims.

2.  The RO should then obtain an assessment from the Under Secretary for Health as required under 38 C.F.R. § 3.311(a)(2)(iii) as to whether the Veteran was exposed to radiation during service and the size and nature of such radiation dose.  The RO should provide the Under Secretary for Health with copies of the Veteran's service treatment records and service personnel records from both periods of service with the Navy and Army, as well as any additional, probative statements from the appellant regarding the specifics of the Veteran's alleged radiation exposure.  Depending on the result of the dose assessment, the claim should then be referred to the Under Secretary for Benefits for further consideration, including an opinion, if appropriate.  38 C.F.R. § 3.311(b)(1)(iii).

3.  After completing all indicated development to the extent possible, the RO should claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish a fully responsive Supplement Statement of the Case (SSOC) to the appellant and her representative and afford them a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate consideration.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

